                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



 JULIAN ROBINSON,
                                                  Civ. No. 16-835 (KM)(JBC)
                 Plaintiff(s),
                                                            ORDER
 v.

 CITY OF PLAINFIELD POLICE
 DEPARTMENT, et al.

              Defendant(s).



KEVIN MCNULTY, U.S.D.J.:
      IT APPEARING that on March 31, 2021, the Hon. James B. Clark, III,
U.S. Magistrate Judge, sua sponte opened this matter based on the failure of
pro se Plaintiff Julian Robinson to comply with Court orders and prosecute his
case, and filed a Report and Recommendation (“R&R”) (DE 87) that the Court
dismiss the action without prejudice; and
      IT FURTHER APPEARING that no objection to the R&R, timely or
otherwise, has been filed, see Fed. R. Civ. P. 72(b); L. Civ. R. 72.1(c)(2); and
      THE COURT having reviewed the R&R de novo despite the lack of an
objection; and
      IT APPEARING that Plaintiff commenced the action on February 16,
2016 against Defendants City of Plainfield Police Department, Lt. Kevin
O’Brien, Sgt. Roland Fusco, Dt. Troy Alston, and Dt. Anthony Ruiz (DE 1); and
      IT FURTHER APPEARING that Plaintiff’s application to proceed in forma
pauperis was granted and, upon initial screening of the Complaint pursuant to
28 U.S.C. § 1915(e)(2)(B) and 1915A, the Court dismissed Defendant Plainfield
Police Department and allowed the claims against the remaining Defendants to
proceed (DE 3); and



                                       1
      IT FURTHER APPEARING that on August 22, 2016, Defendants Fusco
and Ruiz filed a motion to dismiss the Complaint (DE 18) and on March 3,
2017, the Court granted the motion and dismissed all claims against those
Defendants (DE 36); 1 and
      IT FURTHER APPEARING that On August 25, 2016, Defendant O’Brien
filed an Answer to the Complaint along with a crossclaim against Defendants
Alston, Fusco, and Ruiz (DE 20) and, on February 20, 2021, Defendant Alston
filed an Answer to the Complaint with a crossclaim against Defendants Fusco,
O’Brien, and Ruiz (DE 30);
      IT FURTHER APPEARING that, thereafter, Plaintiff failed to serve or
respond to any discovery requests and failed to appear to three consecutively
scheduled telephone conferences; and
      IT FURTHER APPEARING that Plaintiff appeared for a telephone
conference on August 8, 2018, but failed to appear to two subsequent
conferences; and
      IT FURTHER APPEARING that the Court issued an Order to Show
Cause requiring Plaintiff to appear before the Court on March 29, 2019, show
cause why his case should not be recommended for dismissal, and submit a
written submission to the Court by March 21, 2019 (DE 66); and
      IT FURTHER APPEARING that, on February 13, 2019, the Court
adjourned the Order to Show Cause hearing to April 5, 2019 and directed
Defendants to serve an additional copy of the Order to Show Cause on Plaintiff
at (a) his address of record, i.e., the correctional facility at which Plaintiff was
previously detained, which Plaintiff had never updated as required by the Local
Rules; and (b) another address that appeared to be the Plaintiff’s current
address (DE 67); and
      IT FURTHER APPEARING that, although the attempts to serve Plaintiff
with the Order via regular mail were returned as undeliverable, Plaintiff



1      Plaintiff initially failed to timely respond to the motion. The Court entered an
order extending the deadline for plaintiff to respond. (DE 24).
                                         2
appeared for the April 5, 2019 hearing, and, at that hearing, Plaintiff advised
the Court that the was residing in Easton, Pennsylvania and provided an
updated address, but again failed to update his address of record with the
clerk; and
      IT FURTHER APPEARING that Plaintiff failed to appear for two
telephone conferences following the April 5, 2019 hearing; and
      IT FURTHER APPEARING that the Court issued a second Order to Show
Cause requiring Plaintiff to appear on November 13, 2019, show cause why his
case should not be recommended for dismissal, and submit a written
submission by October 28, 2019; and
      IT FURTHER APPEARING that the Order to Show Cause hearing was
subsequently adjourned to January 16, 2020; and
      IT FURTHER APPEARING that Defendants served a copy of the Order to
Show Cause at the last known address provided by Plaintiff in Easton,
Pennsylvania, and provided proof of service of the same; and
      IT FURTHER APPEARING that Plaintiff did not appear for the Order to
Show Cause hearing on January 16, 2020 or file any written submissions; and
      IT FURTHER APPEARING that Plaintiff has not communicated with the
Court since April 5, 2019; and
      IT FURTHER APPEARING that, pursuant to Federal Rules of Civil
Procedure 37(b)(2) and 41(b), the Court is authorized to impose sanctions for a
party’s failure to respond to court orders and failure to prosecute a case;
      IT FURTHER APPEARING that Judge Clark’s reasoning in
recommending the action be dismissed for Plaintiff’s failure to follow this
Court’s orders and failure to prosecute his own case is sound, and that no
error of law, clear error of fact, or abuse of discretion is apparent;
      IT IS THEREFORE this 19th day of May, 2021,




                                       3
      ORDERED that the R&R (DE 87) is ADOPTED and AFFIRMED pursuant
to 28 U.S.C. § 636 and Fed. R. Civ. P. 72(b)(3); 2 and it is further
      ORDERED, for the reasons stated in the R&R, that the action is
DISMISSED without prejudice.
      The clerk shall close the file.


                                        /s/ Kevin McNulty
                                        ____________________________________
                                        Kevin McNulty
                                        United States District Judge




2      “A judge of the court may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see
also U.S. v. Raddatz, 447 U.S. 667, 680 (1980) (stating that the district court judge
has broad discretion in accepting or rejecting the magistrate’s recommendation).
                                        4
